DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 6 the erm “the spiral channel” would seem to be intended to read “the spiral channels” since the claim previously includes multiple channels. 
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 1, from which claims 2-9 depend, the claim states that the spiral channel includes two drain openings on a bottom of the ceramic filter substrate, thereby meaning that the spiral shape would necessarily include at least three endpoints (2 at a bottom and one at the top). However, a spiral shape by common definition includes only two endpoints, thereby making the claims unclear as to exactly what the term “spiral” in the instant claims is intended to encompass.
2) Also in claim 1, the term “functional oxide prepared from…” renders the claim further indefinite in that a) it is not clear how or in what manner the term “functional oxide” is different or more narrow than “oxide” making the scope of the claim indefinite; and b) it is not clear exactly what steps or how the recited oxides are affected to meet the limitation “prepared from”, making the claim further indefinite in scope. For examination purposes this term was interpreted to mean that the substrate and channels are coated with an oxide layer with a composition of one of the recited oxides.
3) Further in claim 1, it is not clear how the term “superficially coated” would differ from simply “coated” (it is not clear what the term “superficially” is intended to encompass) making the scope of the claim further indefinite.
4) in claim 5, the term “the spiral line” lacks clear antecedent basis, rendering they scope of the claim indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art of the instant disclosure (APA) in view of each of German DE 19756687 C1 (DE’687) and US 2016/0186290 A1 to Hitchings et al (Hitchings et al). With respect to claims 1, 8 and 9, the APA, at paragraph [0005] of the specification for example, teaches that at the time the invention was filed, it was known in the art to form a porous ceramic filter with a flat substrate and orifices through the ceramic substrate, however the APA does not teach including spiral channels or an oxide coating on the filter parts. DE’687 teaches that at the time the invention was filed it was known to form openings in a filter in the form of a spiral shape in order to improve the removal of inclusions from a molten metal stream (see the description section in the English language translation of DE’687 for example). Hitchings et al teaches that at the time the invention was filed it was also known to coat a ceramic filter from filtering molten metal with an oxide including Al2O3 for example (see paragraph [0027] or claim 4 for example) in order to further improve filtration efficiency. Because improved filtration is also desirable in the APA, motivation to include both a spiral channel shape, as taught by DE’687 to improve filtration and a refractory oxide coating as taught by Hitchings et al to further improve filtration efficiency, in the ceramic filter of the APA, would have been modifications obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claims 2-7, these claims recite modifications to the shape or size of the claimed spiral channels where there is no shown substantial effect on the operation of the filter as a whole when compared to the general spiral shaped channel disclosed by DE’687. It has been held that motivation to alter the size or shape of a component shown by the prior art (in the instant case the shape, size or locations of the spiral channels shown by DE’687) without materially altering the effect of the component on the apparatus as a whole, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. See MPEP 2144.04 IV A and B. In the instant case, motivation to alter the size, shape or arrangement of the spiral channels of the combination of the APA in view of DE’687 and Hitchings et al, to any other equally useful the size, shape or arrangement, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk